EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The examiner’s amendment appearing below supplements the examiner’s amendment mailed 23 February 2021. This amendment corrects a typographical error found in the amended claims received 28 January 2021. The application has been amended as follows: 

On page 4 of the amendment received 28 January 2021:
REPLACE: “25. (New) The apparatus of claim 10, wherein the actuator comprises an electronic actuator, a hydraulic fluid actuator, or a pneumatic actuator.” WITH --22. (New) The apparatus of claim 10, wherein the actuator comprises an electronic actuator, a hydraulic fluid actuator, or a pneumatic actuator.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664